Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 21, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that that judgment is affirmed.
The court properly refused to charge, as part of the law on justification, that the defendant did not have a duty to retreat, as the crime took place outside of his apartment building in a place that was not a part of his dwelling as a matter of law (see, People v Collice, 41 NY2d 906; People u Childs, 21 AD2d 809). Mollen, P. J., Brown, Rubin and Spatt, JJ., concur.